DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
On page 11 of the Remarks Applicant argues:

    PNG
    media_image1.png
    402
    647
    media_image1.png
    Greyscale

The argument is not persuasive because this language, previously of claim 2 was addressed in the previous Office Action, specifically: “Concerning claim 2, the particular named “mounting offset zone”, “safety zone”, and “braking zone” are not defined in the claim or provided with special definitions in the specification to apply to the claimed terms.  The names of these “zones” are considered non-limiting identifying labels, the claim merely requiring that the predetermined detection area has at least 3 zones.”  The Remarks do not address this interpretation.  In referring to these named zones, the Remarks reference “more details on these different zones and how they interact with and impact the processing aspect of the invention” in the instant specification.  However, the claim does not require “interactions and impact” of these named zones.  If it is the intent to limit the claimed invention to such impact (e.g. particular behaviors of the invention upon detection of a target in each of the respective zones, as appropriate),  it is suggested that such be claimed, as limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  The claims depend on a canceled claim. For examination, they are treated as dependent on independent claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (2019/0389487) in view of Reed et al. (6,087,976).
	Regarding claim 1, Gowda discloses (Fig. 1) a radar module apparatus, the apparatus comprising: a radar transceiver module (140, 112) configured to transmit radio signals and receive signals reflected back from the radar detection area indicative of a target vehicle detected in a radar detection area ([0026], Figure 2; this conventional radar operation is clearly inherent to the radar 140), including a data application module (computer 112, in the embodiment where alert system 150 operates as a process executed by the computer, see [0024]) including logic circuitry for generating signals indicative of alert conditions associated with the target vehicle traveling through the radar detection area (e.g. [0026]); an alert driver module (132) programmed for: receiving alert condition signals from the data application module, and communicating the alert condition signals in the form of at least one warning signal, alarm signal, or violation signal indicative of at least one attribute of the target vehicle in the radar detection area ([0036]).
Some form of antenna is an inherent fundamental component of any radar to transmit and receive, however Gowda does not detail the radar 140 and therefore does not specifically require both a transmitter antenna and a receiver antenna configured to transmit radio signals into and receive reflections from a predetermined detection area divided into multiple zones. Reed discloses a related vehicle radar system (Figure 1) where the radar includes a transmitter antenna and receiver antenna (12, 14) to transmit and receive reflected signals from objects in a predetermined radar detection area (18) divided into multiple zones (column 4, lines 55-60; Reed also describes this conventional technology in the background at column 1, lines 12-24).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ this conventional arrangement for the radar of Gowda as demonstrated by Reed for conventional advantages in the art, i.e. separate antennas to allow simultaneous transmission and reception and a divided radar detection area to achieve the distance determination of Gowda with predictable results.  The particular named “mounting offset zone”, “safety zone”, and “braking zone” are not defined in the claim or provided with special definitions in the specification to apply to the claimed terms.  The names of these “zones” are considered non-limiting identifying labels, the claim merely requiring that the predetermined detection area has at least 3 zones. 
It is noted that the preamble language “programmed for use in association with monitoring and predicting traffic conditions in a vicinity of a system vehicle having a stop indicator system” indicates a non-limiting intended use of the claimed invention, though the apparatus of Gowda is clearly also programmed for use in association with monitoring and predicting traffic conditions. 
Regarding claims 3 and 4, the data application module of Gowda as modified in view of Reed is programmed to generate an alert condition signal in response to detecting a target in the zones of the detection area ([0026]).
Regarding claims 5-6 and 8-9, Gowda discloses generating the alert condition in response to determining a braking distance by analyzing a braking curve (“profile”) associated with the target vehicle, velocity of the target vehicle, and current distance ([0026], [0028], [0039]).
Regarding claim 10, Gowda discloses the data application module is programmed to execute an algorithm for determining when a braking distance of the target vehicle is greater than a current distance of the target vehicle [0026], and, output an alarm signal in response to determining that the braking distance of the target vehicle is greater than the current distance of the target vehicle to a safety zone defined within the radar detection area ([0032]).
Regarding claim 11, Gowda discloses the data application module is programmed to execute an algorithm for determining when a braking distance of the target vehicle is greater than: a current distance of the target vehicle to a safety zone defined within the radar detection area less a warning adjustment value, and, output a warning signal in response to the algorithm determination for the target vehicle ([0041]).  It is noted that the described “algorithm for determining” is very broadly worded, particularly as the language indicates what the algorithm is “for” rather than what the algorithm is, and further, as the “safety zone” and “warning adjustment value” have no particular definitions.   
Regarding claim 12, Gowda discloses that the data application module is programmed to execute an algorithm “for” determining when the target vehicle is within any portion of a safety zone or a mounting offset zone defined within the radar detection area (i.e. has been detected by radar), and, determining whether a velocity of the target vehicle exceeds a predetermined violation trigger threshold (i.e. the velocity is too high for the safe stopping distance, [0026], [0028], [0039]); and output a violation signal and an alarm signal in response to the algorithm determination for the target vehicle (e.g. [0036], multiple signals are output to multiple displays; it is also noted that “violation signal” and “alarm signal” have no particular definitions if such was intended).
Regarding claims 13 and 14, Gowda discloses the data application module programmed to adjust at least one parameter in response to rain or snow occurring within the radar detection area ([0029]).
Regarding claim 16, the language that the radar module is “programmed to limit data output in response to at least one customized data output rule” is very broad.  Any data output of the Gowda radar module, e.g. that to controller 132 representing the alert driver module is considered “limited in response to at least one customized data output rule”, i.e. the programming controlling such output.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Reed as applied to claim 6 above, and further in view of Svenson et al. (“Effects of main actor, outcome and affect on biased braking speed judgments”).
Gowda as shown above discloses generating the alert in response to analyzing a braking curve (“profile”) but does not specifically indicate that the braking profile is parabolic.  However as was commonly known at the time of filing, braking profiles/curves that relate a distance required to brake to the speed of the vehicle such as that employed by Gowda are conventionally parabolic, demonstrated for example by Svenson (Figure 1).  It would have been obvious to one of ordinary skill in the art to use a parabolic braking curve for the analysis of Gowda in order to accurately determine the braking ability of the target vehicle at its current speed with predictable results. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Reed as applied to claim 1 above, and further in view of Tasovac et al. (2018/0164429).
Gowda does not disclose that the radar module is programmed to communicate at least one of a heartbeat signal or health check signal. Tasovac discloses a vehicle based radar where a radar module communicates heartbeat or health check signals ([0038]).  It would have been obvious to one of ordinary skill in the art to program the radar module of Gowda to detect and communicate a heartbeat or health check signal so that the driver may be made aware of pedestrians in proximity to the vehicle as taught by Tasovac, producing predictable results. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646